DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 & 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 20180019369).
Regarding claim 1, Cho discloses a display device comprising:
one or more first electrode 21 extending in a first direction (second direction);
one of more second electrode 22 extending in the first direction and spaced part from each of one or more first electrode in a second direction (Fig. 2, first direction as being a second direction);
a first light-emitting element 40 disposed in a first area the first area being directly between the one or more first electrode 21 and one or more the second electrode 22 (Fig. 13,);
a second light-emitting element 40 disposed in a second area outside of the first area;
a first contact electrode 61 disposed on the first electrode 21 and electrically connected with a first end of the first light-emitting element 40 (Fig. 2);
a second contact electrode 62 disposed on the second electrode 22-2 and electrically connected with a second end of the first light-emitting element 40 and a first end of the second light-emitting element 40 (a right LED) (Fig. 12); and
a third contact electrode 61 (there is no differentiated from the first contact electrode) disposed on the first electrode 21 and electrically connected with a second end of the second light-emitting element 26 (Fig. 12).

    PNG
    media_image1.png
    805
    790
    media_image1.png
    Greyscale

Reclaim 2, Cho discloses that the first light-emitting element 40 (left) and the second light-emitting element 40 (right) are electrically connected to the first electrode and the second electrode (Fig. 13). 
Reclaim 3, Cho discloses that first contact electrode 61 and the third contact electrode (not label) are electrically connected with the first electrode 21-2 and partially overlap the first electrode 21-2 in a plan view (Fig. 13).
Reclaim 4, Cho discloses that the third contact electrode (not label) is electrically connected to the first contact electrode 21-2, and is not electrically connected with the first electrode (Fig. 13).
Reclaim 5, Cho discloses that a third light-emitting element disposed in the second area and including a first end electrically connected with the first contact electrode (Fig. 12); and
a fourth contact electrode disposed on the second electrode and electrically connected with a second end of the third light-emitting element (Fig. 12, note: repetitions of structures).
Reclaim 6, Cho discloses that the first contact electrode and the second contact electrode extend in the first direction, and each of the third contact electrode and the fourth contact electrode includes a first portion that extends in the second direction (Fig. 12).
Reclaim 7, Cho discloses that the first light-emitting element extends in a direction substantially parallel to the second direction (Fig. 12).
Reclaim 8, Cho discloses that each of the third contact electrode and the fourth contact electrode includes a second portion that extends in the first direction (Fig. 12).
Reclaim 9, Cho discloses that the second light-emitting element extends in a direction substantially parallel to the first direction, the second end of the second light-emitting element being electrically connected with the first portion of the third contact electrode, and the third light emitting element extends in a direction substantially parallel to the second direction, the second end of the third light-emitting element being electrically connected with the second portion of the fourth contact electrode (Fig. 12). 
Reclaim 10, Cho discloses that an insulating layer 470 (Fig. 5A) disposed in the first area between the first electrode and the second electrode and disposed on at least a portion of the first light-emitting element 40 (left) (Fig. 7).
Reclaim 11, Cho discloses that the insulating layer 40 extends in the first direction and is not electrically connected with the second and third light-emitting elements (Fig. 12-13, characteristic of insulation layer cannot be electrically connected).
Regarding claim 12, Cho discloses a display device comprising: 
a first electrode 21 including:
a first electrode stem 21-1 extending in a first direction; and
a first electrode branch 21-2 branched off from the first electrode stem and extending in a second direction (Fig. 12);
a second electrode 22 including:
a second electrode stem 22-1extending in the first direction; and 
a second electrode branch 22-2 branched off from the second electrode stem 22-1 and spaced apart from the first electrode branch 21-2 (Fig. 12);
at first light-emitting element 40 disposed between a first side of the first electrode 21-2 branch and a first side of the second electrode branch 22-2 (Fig. 12);
a second light-emitting element 40 disposed on a second side of the first electrode branch 21-2;
a third light-emitting element disposed on a second side of the second electrode branch (Fig. 12);
a first contact electrode 61 disposed on the first electrode branch 21-2 and electrically connected with a first end of the first light-emitting element 40 and a first end of the second light-emitting element (Fig. 13);
a second contact electrode 62 disposed on the second electrode branch and electrically connected with a second end of the first light-emitting element and a first end of the third light-emitting element;
a third contact electrode 61 electrically connected with a second end of the second light-emitting element; and
a fourth contact electrode 62 electrically connected with a second end of the third light- emitting element (Fig. 12) wherein the second end of at least one of the light-emitting elements and second light-emitting element does not overlap and electrode branch (Fig. 12, all of branch are in the same plan therefore, there is no overlap of the light-emitting element).
Reclaim 13, Cho discloses that the first, second, and third light-emitting elements are electrically connected to the first and second electrodes (Fig. 12).
Reclaim 14, Cho discloses that the first contact electrode is electrically connected with the first electrode branch and partially overlaps the first electrode branch in a plan view, and the second contact electrode is electrically connected with the second electrode branch and partially overlaps the second electrode branch in a plan view (Fig. 12-13).
Reclaim15, Cho discloses that the first and second contact electrodes extend in the second direction and are spaced apart from each other in the first direction (Fig. 12-13).
Reclaim 16, Cho discloses that each of the third and fourth contact electrodes includes a portion that extends in the first direction, the third contact electrode is electrically connected with the second electrode branch, and the fourth contact electrode is electrically connected with the first electrode branch (Fig. 12-13).
Reclaim 17, Cho discloses each of the third and fourth contact electrodes includes a portion that extends in the second direction, the third contact electrode is electrically connected with the second electrode stem, and the fourth contact electrode is electrically connected with the first electrode stem. 
Regarding claim 18, Cho discloses a display device comprising:
a first electrode 21-1 and a second electrode 22-2 spaced apart from each other on a substrate (Fig. 13); 
a first insulating layer 470 disposed on the substrate and at least partially overlapping the first and second electrodes in a plan view (Fig. 12);
at least one light-emitting element 40 disposed on the first insulating layer 470 (Fig. 12-13) and electrically connected to the first electrode 21-1 and the second electrode 22-2 (Fig. 13); 
the at least one light-emitting element including:
at first light-emitting element 40 disposed in a first area between the first electrode 21-2 and the second electrode 22-2 (Fig. 13); and
a second light-emitting element 40 disposed in a second area outside of the first area (Fig. 2); and
at least one contact electrode 61 & 62 electrically connected with an end of the at least one light- emitting element 40 and at least one of the first electrode and the second electrode, the at least one contact electrode including: 
a first contact electrode 61 electrically connected with a first end of the first light-emitting element and a first end of the second light-emitting element;
a second contact electrode 62 electrically connected with a second end of the first light-emitting element; and
a third contact electrode 62 (claim does not differentiate between a first contact electrode and third contact electrode) electrically connected with a second end of the second light-emitting element (Fig. 12), wherein the first electrode and the second electrode in a first direction (horizon direction) and spaced apart from a second direction (vertical direction), the first contact electrode 61 is disposed on the first electrode and extending in the first direction.
Reclaim 21, Cho discloses that the second area includes all areas between a distil end of each second electrode and the third contact electrode (Fig. 2).
Reclaim 22, Cho discloses that the first area is directly between a centerline in a length direction of each of the one or more first electrode and a centerline in a length direction of each of the one or more second electrode (Fig. 2).
Reclaim 23, Cho discloses that at least one of the second light-emitting element and the third light-emitting element is not disposed between an electrode branch of the first electrode and an electrode branch of the second electrode (Fig. 13).
Allowable Subject Matter
Claim 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 6/21/2022 have been fully considered but they are not persuasive.  
With respect to rejected claims under 35 U.S.C. 102(1)(1), applicant argues that that Cho dies not disclose or suggest the above-emphasized limitations “a second light-emitting element disposed in a second area outside of the first area - - a third contact electrode disposed on the first electrode and electrically connected with a second end of the second light-emitting element”.
In response to applicant's contention, it is respectfully submitted that Reference 'number discloses all the claimed limitation including “a second light-emitting element disposed in a second area outside of the first area - - a third contact electrode disposed on the first electrode and electrically connected with a second end of the second light-emitting element” below. 
However, Cho discloses that a second light-emitting element 40 disposed in a second area outside of the first area - - a third contact electrode 61 (there is no differentiated from the first contact electrode) disposed on the first electrode 21 and electrically connected with a second end of the second light-emitting element 26 (see modified Fig. 12 above).
Furthermore, “first area” has no special meaning in the claims because applicant has not defined that such meaning entails or define.  
 Therefore, the rejection of claims 1-18 & 21-23 under 35 U.S.C. 102(a)(1) is deemed proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899